Citation Nr: 1000727	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  08-02 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.


FINDING OF FACT

The Veteran currently has depression, which did not have its 
onset in and is not related to active duty.


CONCLUSION OF LAW

Major depression was not incurred in or aggravated by active 
service, nor may service incurrence be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be sent prior to the appealed rating decision or, if 
sent after the rating decision, before a readjudication of 
the appeal.  A Supplemental Statement of the Case, when 
issued following a notice letter, satisfies the due process 
and notification requirements for an adjudicative decision 
for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in August 2006 and 
November 2006, prior to the date of the issuance of the 
appealed rating decision.

The Board further notes that, in the November 2006 letter, 
the Veteran was notified that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
	
VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorder 
described by the Veteran.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


Legal Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

If major depression becomes manifest to a degree of 10 
percent within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of arthritis during 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  
 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 


Analysis

The Veteran contends that he has depression related to his 
active service.

The Board notes that in 1992, the RO denied a claim for post 
traumatic stress disorder, schizoid personality disorder, and 
affective disorder.  However, in this instance, the Board 
notes that as the RO previously denied the claim for PTSD, 
schizoid personality disorder, and affective disorder, and as 
the Veteran did not appeal these denials, they are final.  
Consequently, the Board has characterized the claim for 
service connection for depression as a separate and distinct 
claim.  Boggs v. Peake, No. 07-7137 (Fed. Cir. Mar. 26, 
2008).  

Service treatment records were silent to any complaints of, 
treatment for, or diagnosis of any psychiatric disorder, 
including depression.  Enlistment examination and report of 
medical history, both dated November 1966, noted a normal 
psychiatric state.  Separation examination and report of 
medical history, both dated August 1969, similarly did not 
reveal any psychiatric abnormalities.  

Post service treatment records indicated treatment for 
psychiatric conditions including depression.  An August 1976 
evaluation at the Roche Psychiatric Service Institute noted 
that the Veteran exhibited symptoms of depression as well as 
schizoid tendencies.  A hospital discharge report dated 
September 1976 indicated that the Veteran reported that 
following the recent death of his father-in-law, he became 
extremely depressed, irritable, and unable to function at 
times.  A previous history of depression was denied.  A final 
diagnosis of severe depressive neurosis was provided and a 
secondary diagnosis of schizoid personality disorder was 
provided.  Unidentified private treatment records dated June 
1977 to May 1982 indicated treatment for symptoms of 
depression.  

An April 1982 VA treatment record indicated that the Veteran 
was being treated for chronic depression.  A May 1982 
psychiatric evaluation noted that the Veteran reported no 
psychiatric problems during his active service, but rather 
stated that he was first hospitalized six years ago for a 
psychotic episode.  A diagnosis of undifferentiated 
schizophrenia in remission with an underlying borderline 
personality was provided.

VA outpatient mental health records dated 1982 to 1991 
reflected continued treatment for psychiatric symptoms.

The Veteran was afforded a VA examination in June 1992 in 
conjunction with a claim for service connection for post 
traumatic stress disorder (PTSD).  The Veteran reported that 
after leaving Vietnam, he began using drugs, and alcohol.  He 
also stated that in 1976, he had difficulty sleeping due to 
the death of his father-in-law, and was hospitalized for 
"nerves."  The examiner provided diagnoses of alcohol 
dependence, pathologic gambling, and mild PTSD.

Private treatment records dated 1994 to 2006 reflected 
continued treatment for psychiatric symptoms, including 
depression.  A March 2006 Agent Orange registry examination 
noted a diagnosis of depression, stable on thorazine.  A 
separate physician's evaluation dated March 2006 discloses a 
diagnosis of major depression.  Subsequent VA outpatient 
records dated March 2006 to September 2007 reflected 
continued treatment for depression.

Based upon the foregoing, the comprehensive criteria for 
entitlement to service connection for depression are not met.  
There is sufficient evidence that the Veteran currently has a 
diagnosis of depression.  Unfortunately there is no objective 
medical evidence that the Veteran's depression was related to 
his active service.  Service treatment records are silent to 
any treatment or diagnoses of depression.  Moreover, numerous 
post-service medical records indicated a reported history of 
psychiatric symptoms beginning in 1976 following the death of 
the Veteran's father-in-law, nearly seven years after his 
discharge from service.  Additionally, the September 1976 
hospital discharge report indicated that the Veteran denied 
psychiatric symptoms or treatment prior to that episode.

Finally, the Board notes that the Veteran submitted numerous 
statements indicating that he had depression ever since his 
discharge from service.  The Board notes that lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Whether lay evidence is competent 
and sufficient in a particular case is a fact issue to be 
addressed by the Board.  However, as noted above, no 
diagnosis of depression was evident during his active service 
and no post service reference to depression was made until 
1976, when the Veteran sought treatment for psychiatric 
complaints following the death of his father-in-law.  
Consequently, although the Veteran is competent to contend 
that he had symptoms of depression during service, for the 
above reasons, the Board finds his account of continual 
symptoms subsequent to service not to be credible and thus of 
no probative value.

Accordingly, the evidence of record does not show that the 
Veteran's depression is due to service.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the appellant's claims that would 
give rise to a reasonable doubt in favor of the appellant, 
the benefit of the doubt rule as to these issues is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER


Service connection for depression is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


